COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:        Dewey Clark v. Mustang Machinery Company, Ltd. d/b/a Mustang
                            Cat

Appellate case number:      01-16-00767-CV

Trial court case number: 1061481

Trial court:                County Civil Court at Law No. 1 of Harris County

        On November 8, 2016, the Clerk of this Court directed the trial court clerk to prepare and
file, no later than November 22, 2016, a supplemental clerk’s record containing the Agreed
Judgment, signed on August 25, 2016. A supplemental clerk’s records containing the judgment
has not been filed.

       Accordingly, the trial court clerk is directed to file a supplemental clerk’s record
containing:

                  the Agreed Judgment, signed on August 25, 2016.

See TEX. R. APP. P. 34.5(a)(5), (c)(1).

      The supplemental clerk’s record shall be filed in the First Court of Appeals within
14 days of the date of this order.

       The cost of preparing this record will be assessed as part of the costs of this appeal upon
issuance of this Court’s judgment.

       It is so ORDERED.

Judge’s signature: _/s/ Terry Jennings_
                    Acting individually       Acting for the Court


Date: December 13, 2016